George, C. J.,
delivered the opinion of the court.
The plaintiff in error was indicted and convicted for the murder of Charles Gallagher, and sentenced to imprisonment in the State Penitentiary for life. He assigns for error in the proceedings of the court below, that the court rejected as competent jurors Dale and Perry, who, upon their examination by the court, answered that they were not householders in De Soto County. The ruling of the court is in pursuance of the provisions of § 724 of the Code of 1871; but it is now insisted that this section is in conflict with § 13 of art. 1 of the Constitution of this State, which declares that “ no property *288qualification shall ever be required of any person to become a juror.”
If the term “ householder ” in the statute were interpreted to mean that it was necessary, in order to be a competent juror, that the person should be the actual tenant or occupant of a house, the statute would not be a violation of the Constitution, since a permissive occupancy as a tenant at will would fill the requirements of the statute ; and such an occupancy would be in no proper sense a property qualification or right. Such a tenant has no certain and indefeasible estate, and nothing that he can assign to another. 2 Black. Com. 145.
But we do not consider that the true meaning of the term “householder.” In Bowne v. Witt, 19 "Wend. 475, the court declared that householder “ means the head, master, or person who has the charge of and provides for a family, and does not apply to the subordinate members or inmates of the household.” And in Woodward v. Murray, 18 Johns. 400, it was said, “ household means a family living together, and a householder a master of a family.” The same meaning was given to this term by the Supreme Court of Appeals of Virginia, in Calhoun v. Williams, decided in July, 1879, and reported in 21 Albany Law Journal for Jan. 81, 1880, p. 83. In Aaron v. State, 37 Ala. 106, it was said that “ the term householder is defined by Mr. Webster to mean the master or chief of a family, — one who keeps house with his family; ” that it “ means something more than the mere occupant of a room or house. It implies in its term the idea of a domestic establishment,— of the management of a household.” In that case the court held that a person who has merely rented a room for a year was not a competent juror under the statute of that State requiring a juror to be a householder. Our view is that the term householder in § 724 means a person who has a family, whom he keeps together and provides for, and of which he is the head or master. He need be neither a father nor a husband, but he must occupy the position towards others of head or chief in a domestic establishment. The statute refers to the civil status of the person who is to be a competent juror, and not to his property.

Judgment affirmed.